      Case 2:18-cv-03061-MCE-AC Document 89 Filed 11/29/19 Page 1 of 9


 1 GREGORY P. STONE (State Bar No. 78329)
   gregory.stone@mto.com
 2 JEREMY K. BEECHER (State Bar No. 301272)
   Jeremy.beecher@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 4 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
 5 Facsimile:    (213) 687-3702

 6 CAROLYN HOECKER LUEDTKE (State Bar No. 207976)
   carolyn.luedtke@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 8 San Francisco, California 94105
   Telephone:     (415) 512-4000
 9 Facsimile:     (415) 512-4077

10 Attorneys for Plaintiff Intel Corporation

11

12
                                  UNITED STATES DISTRICT COURT
13
                                 EASTERN DISTRICT OF CALIFORNIA
14
                                        SACRAMENTO DIVISION
15

16
     INTEL CORPORATION,                                   Case No. 2:18-cv-03061-MCE-AC
17
                    Plaintiff and Counter-                Intel Corporation’s Reply in Support of
18                  defendant,                            Motion to Dismiss First Amended
                                                          Counterclaim
19            vs.
                                                          Judge:      Hon. Morrison C. England, Jr.
20 DOYLE RIVERS, an individual, and DOES 1                Date:       December 5, 2019
   through 10, inclusive,                                 Time:       2:00 p.m.
21                                                        Crtrm.:     7
                  Defendant and
22                Counterclaimant.

23

24

25

26

27

28

     43377862.3
                                   Intel’s Reply in Support of Motion to Dismiss
      Case 2:18-cv-03061-MCE-AC Document 89 Filed 11/29/19 Page 2 of 9


 1 I.         INTRODUCTION

 2                  Once again, Defendant Doyle Rivers’ silence is telling. In apparent recognition
 3 that the real-world facts do not support his claim that there is a live controversy between himself

 4 and Intel regarding his breach of his non-solicitation agreement, Rivers now invents out of whole

 5 cloth a story that Intel “made the strategic decision not to dismiss its claim for breach of the non-

 6 solicitation provision with prejudice allowing it to retain the right to sue Rivers again in this action

 7 or another action for violation of the illegal non-solicitation provision.” But Rivers’ newly

 8 concocted theory that Intel dismissed its claim in order to bring it is facially implausible and

 9 devoid of factual support. The facts, about which Rivers is silent, confirm that there is no

10 controversy between the parties regarding the non-solicitation provision:

11            •     Intel is not asserting a claim against Rivers for breach of his non-solicitation
                    agreement;
12

13            •     Intel sought the Court’s leave—which Rivers did not oppose—to dismiss that claim
                    from this lawsuit;
14
              •     Intel cannot sue Rivers again in this action for breach of his non-solicitation
15                  agreement without the Court’s leave, which the Court is unlikely to (and should
                    not) grant given Intel’s prior dismissal of that claim and that fact discovery has now
16                  closed;
17
              •     Intel cannot sue Rivers in a different action for breach of his non-solicitation
18                  agreement because any such claim would be barred by the doctrine of issue
                    preclusion;
19
              •     Intel cannot sue Rivers in the future for conduct unrelated to this action because the
20                  non-solicitation agreement’s one-year term has expired;
21            •     Intel offered to dismiss with prejudice its claim for Rivers’ breach of his non-
22                  solicitation agreement in exchange for Rivers withdrawing his counterclaims—the
                    very relief he seeks—but Rivers declined.
23
     Intel does not plan to, and indeed cannot, pursue its non-solicitation claim against Rivers in the
24
     future, in this action or some other one.
25
                    In sum, Rivers’ non-solicitation provision is no longer an issue between the parties,
26
     and his argument that the Court’s time and effort is needed to adjudicate the merits of a claim that
27
     Intel long ago abandoned is self-evidently wrong. Indeed, because Rivers has rejected the same
28

     43377862.3                                         -1-
                                    Intel’s Reply in Support of Motion to Dismiss
      Case 2:18-cv-03061-MCE-AC Document 89 Filed 11/29/19 Page 3 of 9


 1 relief he seeks through his counterclaim, his reason for trying to maintain the claim appears to be

 2 for another purpose—to harass Intel and add avoidable burden to respond to his claim and related

 3 discovery. The Court should dismiss Rivers’ First Amended Counterclaim with prejudice and

 4 require him to litigate Intel’s claims without further spurious excuses. 1

 5 II.        RIVERS’ UCL CLAIM MUST BE DISMISSED FOR LACK OF REMEDY

 6                  Rivers does not dispute that if he is not entitled to any remedy under the Unfair
 7 Competition Law (“UCL”), then his UCL claim must be dismissed. Nor does Rivers dispute that,

 8 as a private plaintiff, he is limited to two remedies under the UCL: restitution and injunctive

 9 relief. Mot. at 7-8. Rivers does not allege that he is entitled to restitution. That leaves only

10 injunctive relief. But in his opposition brief, Rivers fails to point to any facts in the First

11 Amended Counterclaim that, taken as true, would establish a claim for injunctive relief.

12 Accordingly, his UCL claim must be dismissed.

13                  It is well settled, and Rivers does not dispute, that a plaintiff is not entitled to an
14 injunction under the UCL “unless he shows that the conduct will probably recur.” Sun

15 Microsystems, Inc. v. Microsoft Corp., 188 F.3d 1115, 1123 (9th Cir. 1999) (applying California

16 law), overruled on other as recognized in Perfect 10, Inc. v. Google, Inc., 653 F.3d 976, 979 (9th

17 Cir. 2011); see also Palo Alto-Menlo Park Yellow Cab Co. v. Santa Clara County Transit Dist., 65

18 Cal. App. 3d 121, 132 (1976) (injunctive relief inappropriate when defendant voluntarily
19 discontinues wrongful conduct and in the absence of evidence that the past wrongs will probably

20 recur); see also People v. Toomey, 157 Cal. App. 3d 1, 20 (1984) (injunctive relief under section

21 17203 cannot be used to enjoin an event that has already transpired without showing of continuing

22

23            1
                The Court will recall that Intel presented evidence in its motion for a preliminary
24   injunction that Rivers downloaded a spreadsheet containing confidential information regarding
     thousands of Intel employees, and this was the subject of the Court’s inquiry of Rivers at the
25   February 7, 2019 hearing. See Hearing Tr. at 11:16-21 (“THE COURT: . . . Why did your client
     take a thumb drive and download this information? . . . If you tell me because he wanted to send
26   goodbye letters or emails to people, that’s ridiculous. Okay. I mean, the court is not stupid here.”).
     Rivers has now admitted to taking this document and more, and Rivers has admitted to destroying
27
     evidence to cover up his wrongdoing. Intel intends to move for summary judgment on Rivers’
28   liability and for sanctions for destruction of evidence.

     43377862.3                                         -2-
                                    Intel’s Reply in Support of Motion to Dismiss
      Case 2:18-cv-03061-MCE-AC Document 89 Filed 11/29/19 Page 4 of 9


 1 or threatened future harm); Cal. Serv. Station & Auto. Repair Ass'n v. Union Oil Co., 232 Cal.

 2 App. 3d 44, 57 (1991) (California law is clear that “[i]junctive relief will be denied if, at the time

 3 of the order of judgment, there is no reasonable probability that the past acts complained of will

 4 recur.”).

 5                  Rivers fails to offer any non-conclusory factual allegation that, taken as true,

 6 demonstrates that Intel will probably sue him for breach of the non-solicitation provision in the

 7 future. Sun Microsystems, 188 F.3d at 1123. 2 Instead, Rivers simply makes the conclusory

 8 assertion, unsupported by specific facts, that Intel “made the strategic decision not to dismiss its

 9 claim for breach of the non-solicitation provision with prejudice allowing it to retain the right to

10 sue Rivers again in this action or another action for violation of the illegal non-solicitation

11 provision.” Opp. at 4. But in light of Intel’s dismissal of that claim from this case and the

12 numerous roadblocks to Intel re-asserting it again, discussed above, this allegation falls far short

13 of Iqbal’s “facial plausibility” standard. For example, Rivers’ opposition is silent in response to

14 Intel’s point that claim preclusion would limit it from bringing future claims. Mot. at 9, 11.

15 Rivers’ opposition is also silent as to Intel’s point that raising a non-solicitation claim against

16 Rivers now would require Rivers’ consent or the Court’s leave, neither of which are likely to be

17 given. Mot. at 10-11. And Rivers ignores altogether the fact that Intel offered to dismiss the non-

18 solicitation claim with prejudice if Rivers would dismiss his counterclaim—offering to give him
19 the exact relief he is seeking through this counterclaim. Mot. at 9. Rivers’ allegation that Intel

20 plans in the future to enforce the non-solicitation provision is not plausible, and he certainly does

21 not meet the requirement of pleading that Intel will probably, or is likely to, bring such a claim

22 against Rivers in the future. Accordingly, Rivers cannot rely on this allegation to support a right

23 to injunctive relief.

24

25

26            2
             Rivers’ attempt to distinguish Sun Microsystems and other cases on the grounds that they
   arose on preliminary injunction or summary judgment is not well taken. Opp. at 9-10. It is true
27 that the courts in those cases had an evidentiary record before them, rather than mere factual

28 allegations. But that context does nothing to affect their articulation of the legal standard that
   Rivers must meet to obtain injunctive relief under the UCL.
     43377862.3                                         -3-
                                    Intel’s Reply in Support of Motion to Dismiss
      Case 2:18-cv-03061-MCE-AC Document 89 Filed 11/29/19 Page 5 of 9


 1                  Instead of addressing the deficiencies in the remedy he seeks for the UCL claim,

 2 Rivers points to cases with different facts to make the blended argument that UCL and declaratory

 3 judgment claims are the proper vehicle for disputes like his. See Opp. at 4-5. These cases do

 4 nothing to address his failure to plead a proper remedy under the UCL. In AMN Healthcare, the

 5 plaintiff employer sued the defendant employer and its nursing workers on various grounds,

 6 including breach of a non-solicitation provision, and the defendants counterclaimed for declaratory

 7 relief. AMN Healthcare, Inc. v. Aya Healthcare Serv., Inc., 28 Cal. App. 5th 923, 952 (2018). 3

 8 Both sides litigated the issue through to summary judgment, with the employer continuing to

 9 assert the employees’ liability under the non-solicitation provision at that time. Id. The Court of

10 Appeal affirmed the trial court’s issuance of an injunction against further attempts to enforce the

11 non-solicitation provision, given that the plaintiff employer was actively attempting to impose

12 liability on the individual defendants in that same case and continued to send cease and desist

13 letters to other, non-party employees throughout the time of the litigation. Id. Needless to say,

14 Rivers has alleged no such facts here. AMN bears no resemblance to this case, given that Intel

15 long ago dismissed the claim at issue, has disclaimed any intent to pursue it in the future, and

16 offered to formally dismiss it with prejudice. Further, Rivers alleges no facts (as opposed to

17 conclusory assertions) that, if true, show Intel is taking any steps to enforce non-solicitation

18 agreements against others, and certainly no facts as seen in AMN that Intel is sending cease and
19 desist letters to other employees throughout the time of the litigation.

20                  For similar reasons, Rivers’ inability to establish an entitlement to injunctive relief

21 under the UCL also establishes his lack of entitlement to such relief under Article III. As the

22 counterclaimant, Rivers bears the burden of establishing standing for prospective injunctive relief

23
              3
24            Barker, on which Rivers also purportedly relies to support his contention that he may
     pursue a UCL claim, is simply inapposite. Opp. at 4-5. There, the issue before the District Court
25   was whether the California Court of Appeal’s decision in AMN constituted a “material change in
     law” such that a motion for reconsideration was proper. Barker v. Insight Glob., LLC, No. 16-CV-
26   07186-BLF, 2019 WL 176260, at *2 (N.D. Cal. Jan. 11, 2019). The court ultimately concluded
     that AMN did represent a material change in law, granted the motion for reconsideration, and
27   permitted the plaintiff to file an amended complaint. Id. The court had no occasion to consider
28   whether the plaintiff had adequately alleged facts demonstrating an entitlement to injunctive relief
     under the UCL.
     43377862.3                                         -4-
                                    Intel’s Reply in Support of Motion to Dismiss
      Case 2:18-cv-03061-MCE-AC Document 89 Filed 11/29/19 Page 6 of 9


 1 by showing that he has “suffered or is threatened with a ‘concrete and particularized’ legal harm

 2 . . . coupled with ‘a sufficient likelihood that he will again be wronged in a similar way.’” Bates v.

 3 United Parcel Serv., Inc., 511 F.3d 974, 985 (9th Cir. 2007) (citation omitted). As to the second

 4 inquiry, the plaintiff must establish a “real and immediate threat of repeated injury.” Id. (internal

 5 quotation marks and citation omitted). “Although past wrongs are evidence relevant to whether

 6 there is a real and immediate threat of repeated injury, past wrongs do not in and of themselves

 7 amount to a real and immediate threat of injury sufficient to make out a case or controversy.”

 8 Makaeff v. Trump Univ., LLC, 145 F. Supp. 3d 962, 972 (S.D. Cal. 2015). For all the reasons

 9 discussed above, Rivers does not allege facts demonstrating any likelihood that Intel is likely to

10 sue him for breach of the non-solicitation provision, let alone facts demonstrating a “real and

11 immediate threat” that Intel will do so. Id. Absent such facts, Rivers lacks Article III standing to

12 pursue injunctive relief in this Court.

13                  Because Rivers does not—and cannot—allege facts suggesting that Intel is likely to

14 sue him in the future for breach of the non-solicitation provision, he cannot establish his

15 entitlement to injunctive relief, his sole remedy under the UCL, and the Court should dismiss the

16 UCL claim with prejudice.

17 III.       RIVERS’ DECLARATORY RELIEF CLAIM MUST BE DISMISSED FOR LACK
              OF CASE OR CONTROVERSY BETWEEN THE PARTIES
18
                    Rivers’ declaratory relief claim must be dismissed for similar reasons.
19
                    Rivers does not dispute the well-established rule that declaratory relief is
20
     unwarranted where, as here, “there is no more than a conjecture or supposition that at some time in
21
     the future a controversy may arise.” Burke v. City & Cty. of San Francisco, 258 Cal. App. 2d 32,
22
     34 (1968) (alterations and internal quotation marks omitted). Mot. at 11. Yet “conjecture or
23
     supposition” is all that Rivers offers. Again, Rivers’ speculation that he remains at risk of a new
24
     lawsuit by Intel regarding the non-solicitation provision is belied by the facts, outlined above, that
25
     Intel is not asserting a claim against Rivers for breach of his non-solicitation agreement, that Intel
26
     would need to seek leave of the court or Rivers’ consent to do so, that any such claim based on
27
     past conduct would be subject to claim preclusion, that any claim for future conduct would fail
28

     43377862.3                                         -5-
                                    Intel’s Reply in Support of Motion to Dismiss
      Case 2:18-cv-03061-MCE-AC Document 89 Filed 11/29/19 Page 7 of 9


 1 because the one year non-solicitation period has now run, 4 and that Intel offered to dismiss any

 2 claim with prejudice if Rivers would drop its counterclaim. Rivers wholly ignores all of these

 3 facts, which undermine any conjecture or supposition that he otherwise offers about hypothetical

 4 future litigation. It is simply not plausible—let alone credible—that Rivers remains at risk of a

 5 second lawsuit by Intel for violation of the non-solicitation provision.

 6                  The cases on which Rivers relies illustrate why declaratory relief would be not be

 7 proper on these facts because they all involve active disputes where one party is currently

 8 asserting claims against the other, leading the other to seek a declaration of its rights. For

 9 instance, Kratz involved a live dispute over the sale of a helicopter where both sides asserted

10 breach of contract and the defendants also sought declaratory relief regarding their rights under the

11 contract. Kratz Aerial Ag Serv., Inc. v. Slykerman, No. 1:15-CV-1070-MCE-JLT, 2016 WL

12 1090361, at *4 (E.D. Cal. Mar. 21, 2016). Likewise, in Sacramento EDM, this Court found

13 declaratory relief was proper where the plaintiff sought a declaration regarding the propriety of a

14 judgment on which the defendant was actively trying to collect. Sacramento E.D.M., Inc. v. Hynes

15 Aviation Indus., Inc., 965 F. Supp. 2d 1141, 1155 (E.D. Cal. 2013). And in Applied Materials, the

16 plaintiff continued to assert the defendants’ liability under the contract at issue throughout the

17 litigation, causing the defendants to seek declaratory relief. Applied Materials, Inc. v. Advanced

18 Micro-Fabrication Equip. (Shanghai) Co., 630 F. Supp. 2d 1084, 1088 (N.D. Cal. 2009). All of
19 these cases arose in starkly different contexts than Rivers’ counterclaim. Unlike in Kratz,

20 Sacramento EDM, and Applied where one party was actively asserting its contractual rights

21

22
           4
             Rivers claims that the fact that his one year non-solicitation agreement has expired does
23 not undermine Intel’s ability to bring a claim because Intel could bring a claim based on past

24 conduct. See Opp. at 9, n.1. This ignores the fact that the claim based on past conduct has been
   dismissed and is subject to claim preclusion. See Mot. at 9, 11. The fact that the term of the non-
25 solicitation provision has already run distinguishes this case from Freeman, where the contractual
   provision at issue remained in effect, leading the court to conclude that declaratory relief was
26 proper in part to alleviate the uncertainty that would otherwise “persist through the term of the
   noncompete.” Freeman Expositions, Inc. v. Glob. Experience Specialists, Inc., No. SACV-17-
27 00364-CJC(JDEx), 2017 WL 1488269, at *6 (C.D. Cal. Apr. 24, 2017), judgment entered, No.

28 SACV-17-00364-CJC-JDEX, 2017 WL 1479416 (C.D. Cal. Apr. 24, 2017), and appeal dismissed,
   No. 17-55739, 2017 WL 5624290 (9th Cir. Sept. 13, 2017).
     43377862.3                                        -6-
                                   Intel’s Reply in Support of Motion to Dismiss
      Case 2:18-cv-03061-MCE-AC Document 89 Filed 11/29/19 Page 8 of 9


 1 against the other, causing the other party to seek declaratory relief, Intel as the counterclaim-

 2 defendant is not asserting any rights against Rivers under the contractual non-solicitation

 3 provision, nor does it plan to do so. Instead, Intel has repeatedly attempted to reach an agreement

 4 with Rivers to dismiss its claim with prejudice, to no avail, and in any event will be precluded

 5 from bringing such a claim again in the future regardless. The case law does not support the

 6 issuance of declaratory relief in these circumstances.

 7                  Rivers’ remaining arguments as to the existence of a live controversy fare no better.

 8 Rivers attempts to substantiate the controversy between himself and Intel by alleging that Intel

 9 “required a number of other employees to sign the same or similar agreement.” First Amended

10 Counterclaim ¶ 8. But for a party to be entitled to declaratory relief, there must be an “‘actual

11 controversy relating to the legal rights and duties of the respective parties.’” People ex rel.

12 Becerra v. Super. Ct. of Riverside Cty., 29 Cal. App. 5th 486, 496 (2018) (quoting Cal. Code Civ.

13 P. § 1060) (emphasis in original). The “‘fact that an issue . . . is of broad general interest is not

14 enough for the courts to grant such relief.’” Id. (quoting Winter v. Gnaizda, 90 Cal. App. 3d 750,

15 756 (1979)). In short, the law does not allow Rivers to fashion a case or controversy between

16 himself and Intel based on other agreements with other parties who are not before the Court.

17                  Finally, Rivers entirely fails to address, and therefore waives any opposition to,

18 Intel’s alternative argument in support of dismissal: That, even where an actual controversy
19 exists, “declaratory relief is an equitable remedy [that] need not be awarded if the circumstances

20 do not warrant.” Artus v. Gramercy Towers Condo. Ass’n, 19 Cal. App. 5th 923, 930 (2018); see

21 Communities for a Better Env’t v. State Energy Res. Conservation & Dev. Comm’n, 19 Cal. App.

22 5th 725, 739 n.8 (2017) (“Once an ‘actual controversy’ exists, it is within the trial court’s

23 discretion to grant or deny declaratory relief.” (emphasis omitted)). Rivers proceeds under

24 California’s declaratory judgment act, which provides that courts may “refuse to [grant declaratory

25 relief] in any case where its declaration or determination is not necessary or proper at the time

26 under all the circumstances.” Cal. Code Civ. P. § 1061; see Meyer v. Sprint Spectrum L.P., 45

27 Cal. 4th 634, 647 (2009) (explaining that Sections 1060 and 1061 “must be read together”). Here,

28 in light of Intel’s dismissal of its claim premised on the non-solicitation provision, that provision’s

     43377862.3                                         -7-
                                    Intel’s Reply in Support of Motion to Dismiss
      Case 2:18-cv-03061-MCE-AC Document 89 Filed 11/29/19 Page 9 of 9


 1 expiration, and the many other reasons why Intel will not and, indeed, cannot reinstate that claim,

 2 in this action or any other, it is “neither necessary nor proper” for the Court to adjudicate Rivers’

 3 declaratory relief claim. Even if the Court were to conclude a live controversy exists between the

 4 parties—and it should not—it should exercise its discretion not to do so here, as the Court would

 5 be required to expend significant resources resolving thorny factual and legal issues that require no

 6 resolution, and that appear aimed solely at harassing and burdening Intel rather than seeking the

 7 relief claimed.

 8 IV.        CONCLUSION

 9                   For the foregoing reasons, Intel respectfully asks the Court to dismiss Rivers’ First
10 Amended Counterclaim. Because Rivers cannot allege any facts that would establish his

11 entitlement to relief under the UCL or California’s declaratory relief act, Intel respectfully asks

12 that the Court dismiss these counterclaims with prejudice.

13

14 DATED: November 29, 2019                        Respectfully submitted,
15                                                 MUNGER, TOLLES & OLSON LLP
16

17
                                                   By:         /s/ Caroyln Hoecker Luedkte
18                                                      CAROLYN HOECKER LUEDTKE
                                                   Attorneys for Plaintiff Intel Corporation
19

20

21

22

23

24

25

26

27

28

     43377862.3                                          -8-
                                    Intel’s Reply in Support of Motion to Dismiss
